Citation Nr: 0727208	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a right shoulder disability has been 
received and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1983 to 
December 1996.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied 
the veteran's claim for service connection for a right 
shoulder disability.

2.  The evidence associated with the claims file subsequent 
to the June 2003 decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for a right shoulder 
disability.

3.  A chronic disability of the right shoulder originated 
during active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  Current disability of the veteran's right shoulder is the 
result of an injury incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant believes that his claim of entitlement to 
service connection for a right shoulder disability should be 
reopened and granted.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for right 
shoulder disability.  Therefore, no further development of 
the record is required with respect to the matters decided 
herein.  Although the record reflects that the RO has not 
provided VCAA notice with respect to the initial-disability-
rating and effective-date elements of the claim, those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim of entitlement to service connection for 
a right shoulder disability was initially denied by the RO in 
a June 2003 rating decision based on a finding that there was 
no medical evidence of a current disability or of a chronic 
disability in service.  The veteran did not file an appeal 
and the decision became final.  The veteran's claim to reopen 
was received in April 2005.  The evidence received since the 
June 2003 rating decision includes medical evidence showing 
that the veteran has a current right shoulder disability and 
medical evidence linking the disability to service.  This 
medical evidence is clearly new and material so reopening of 
the claim is in order.

Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that in March 1986, the veteran 
complained of right shoulder pain.  In February 1993, he 
reported sharp pain in the right shoulder with certain 
movements.  Examination at that time was normal.  In April 
1995, he injured his right shoulder playing racquetball.  
Provisional diagnosis made at that time was rotator cuff tear 
with impingement syndrome.  Later diagnoses were anterior 
instability and anterior shoulder dislocation.  No chronic 
disability was ever diagnosed during the remainder of the 
veteran's time in service and his shoulder was evaluated as 
normal at the time of his discharge.  VA outpatient treatment 
records from January 2003 to May 2003 show that examination 
of the veteran's right shoulder was unremarkable.  VA 
outpatient treatment records from July 2005 show that on 
examination by an orthopedist, the veteran was diagnosed with 
post-traumatic subacromial bursitis, right shoulder.  The 
veteran was also diagnosed with right shoulder bursitis with 
a distant history of dislocation and laxity during a January 
2006 VA examination.  

The record also includes evidence supporting the veteran's 
claim that his current disability is related to an in-service 
injury.  VA outpatient treatment records show that an MRI 
conducted in January 2005 revealed a very small tear on the 
articular side of the rotator cuff tendon near its insertion 
site.  An ultrasound of the shoulder conducted at that time 
showed no convincing evidence of a partial thickness rotator 
cuff tear.  In a addition, a copy of a June 2006 VA operation 
report shows that during surgery on the veteran's right 
shoulder, the surgeon found evidence of a large full-
thickness tear with retraction of the rotator cuff.  

Finally, the Board notes that the veteran's orthopedic 
surgeon reported in a February 2007 outpatient record that 
evidence of chronic rotator cuff tear was found during the 
surgical procedure on the veteran's right shoulder.  The 
surgeon also expressed his opinion that it was very likely 
that the chronic rotator cuff tear was the result of the 
injury in April 1995.  This record also reflects that the 
opinion was rendered after reviewing the service medical 
records documenting the veteran's treatment in April 1995.  
The Board has found the February 2007 opinion of the 
veteran's VA orthopedic surgeon to be the most persuasive 
evidence concerning the etiology of the veteran's right 
shoulder disability.  It is properly supported and is 
consistent with the evidence of record.  

The Board is aware that a January 2006 VA examiner opined 
that the veteran's right shoulder disability was not related 
to his military service because there was no documentation of 
intervening problems with his shoulder and because an MRI and 
X-ray conducted at that time were unremarkable for evidence 
of a chronic problem.  The Board has found this opinion 
against the claim to be of lesser probative value because the 
February 2007 opinion because the examiner did not have an 
opportunity to review the findings during the VA surgical 
procedure in June 2006.  Accordingly, the Board concludes 
that the preponderance of the evidence supports the claim. 


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a right shoulder disability is 
granted.

Entitlement to service connection for right shoulder 
disability is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


